Mr. Justice Waterman delivered the opinion of the Court. At the close of the term at which a final disposition of a cause is made, the jurisdiction of the court over the same is at an end; this is a most familiar rule. The distinction between the cases cited by appellant, Templeton v. Bender, 59 Ill. App. 327, and others, is that in those the orders made were not final, so that the court lost jurisdiction over the cause; on the contrary, they were hut dispositions of matters -incidental to, or arising out of, the cause; the general proceeding still went on, and therefore the court might, up to the end, review its action as to such incidental matters. In the present case, the order made at the December term disposed of the whole matter, leaving nothing for the court to act upon. The County Court not being a court of general or superior jurisdiction, could not, therefore, upon bill or petition at the January term, set aside such order. The judgment of the County Court is affirmed.